Per Curiam.
On an appeal from a conviction in a criminal case raising an insufficiency pf the evidence claim, this court’s review is limited to determining whether the evidence adduced, believed and rationally considered by the jury was sufficient to prove defendant’s guilt beyond a reasonable doubt. Bautista v. State (1971), 53 Wis. 2d 218, 191 N. W. 2d 725. Reversal is required only when the evidence considered most favorably to the state and the conviction is so insufficient in probative value and force that it can be said as a matter of law that no trier of facts acting reasonably could be convinced to that degree of certitude which the law defines as beyond a reasonable doubt. Lock v. State (1966), 31 Wis. 2d 110, 142 N. W. 2d 183.
After a review of the record, the court concludes the evidence was sufficient to prove the defendant’s guilt beyond a reasonable doubt.
The judgment is affirmed.